An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1415
                       NORTH CAROLINA COURT OF APPEALS

                                 Filed: 1 July 2014


STATE OF NORTH CAROLINA

      v.                                           Buncombe County
                                                   No. 11 CRS 60559
BLADE CHRISTIAN FRIERSON



      Appeal by Defendant from Judgment entered 31 May 2013 by

Judge C. Philip Ginn in Buncombe County Superior Court. Heard in

the Court of Appeals 23 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Matthew L. Boyatt, for the State.

      David R. Payne, P.A., by David R. Payne, for Defendant.


      STEPHENS, Judge.


      On 31 May 2013,         a jury found              Defendant Blade Christian

Frierson    guilty     of   driving        while    impaired.     The      trial   court

sentenced     Defendant     to   a    period       of    120   days   incarceration,

suspended     the    sentence,       and    placed       defendant    on    supervised
                                         -2-
probation for a period of two years.1 Defendant filed notice of

appeal to this Court on 28 June 2013.

       Before we can reach the merits of Defendant’s appeal, we

must   determine     whether    we    have     jurisdiction    to    consider        the

appeal. “[W]hen a defendant has not properly given notice of

appeal, this Court is without jurisdiction to hear the appeal.”

State v. McCoy, 171 N.C. App. 636, 638, 615 S.E.2d 319, 320

(2005). To invoke this Court’s jurisdiction, a defendant must

give   notice   of   appeal     either    orally    at    trial     or   in   writing

within fourteen days after entry of judgment in accordance with

N.C.R. App. P. 4(a). State v. Parker, 214 N.C. App. 190, 191,

713 S.E.2d 770, 771 (2011). ”[A] jurisdictional default brings a

purported appeal to an end before it ever begins. Moreover, in

the absence of jurisdiction, the appellate courts lack authority

to   consider   whether   the     circumstances      of    a   purported       appeal

justify [the] application of [N.C.R. App. P. 2].” Dogwood Dev. &

Mgmt. Co. v. White Oak Transp. Co., 362 N.C. 191, 198, 657

S.E.2d 361, 365 (2008). As a result, when the record fails to

show that the appellant gave timely and proper notice of appeal,

this   Court    is   required    to    dismiss     the    appeal     for      lack   of



1
  The written judgment is not contained in the record on appeal.
The sentence imposed by the trial court is obtained from the
stenographic transcript.
                                  -3-
jurisdiction.   State   v.   Hughes,    210   N.C.   App.   482,   485,   707

S.E.2d 777, 779 (2011).

    Here, the transcript does not show that Defendant gave oral

notice of appeal at trial. On the contrary, the trial court’s

initial appellate entries are dated 19 September 2013 and were

filed on 24 September 2013. In addition, the record shows that

Defendant filed written notice of appeal on 28 June 2013, more

than fourteen days after entry of the 31 May 2013 judgment.2

Accordingly, we do not have jurisdiction to review this appeal.

    Defendant has not acknowledged that his notice of appeal is

untimely, has not filed a petition for a writ of certiorari, and

has not requested that we consider his brief as such a petition.

Therefore, we decline to treat his brief as a petition for writ

of certiorari and to consider the merits of this appeal. See

State v. Inman, 206 N.C. App. 324, 325-26, 696 S.E.2d 567, 569

(2010). Defendant’s appeal is

    DISMISSED.

    Judges HUNTER, ROBERT C., and ERVIN concur.

    Report per Rule 30(e).




2
  The record contains no explanation for the delay between the
filing of the notice of appeal and the court’s filing of its
appellate entries.